             Case 2:13-cv-01004-TLN-AC Document 96 Filed 10/10/19 Page 1 of 1


 1   McGREGOR W. SCOTT
     United States Attorney
 2   CATHERINE J. SWANN
     Assistant United States Attorney
 3   Office of the United States Attorney
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     (916) 554-2762
 5   catherine.swann@usdoj.gov
 6   Attorneys for the United States
 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                     IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA, THE                         Case No. 2:13-cv-1004 TLN AC
     STATE OF CALIFORNIA AND NEVADA,
12   SIERRA, AND PLACER COUNTIES ex rel.
     VICKI L. MILLER, et al.,                              THE UNITED STATES' NOTICE OF
13                                                         CONSENT TO DISMISSAL
                      Plaintiffs,
14            v.
15   COMMUNITY RECOVERY RESOURCES
     INC., et al.,
16
                      Defendants.
17

18          The United States respectfully notifies the Court that the Attorney General consents to
19   the dismissal of this action without prejudice as to the United States on the grounds that the
20   United States has declined intervention and such dismissal is in the interests of the United States.
21   Accordingly, and pursuant to 31 U.S.C. § 3730(b)(1), the United States hereby consents to the
22   dismissal of this case, so long as it is without prejudice as to the United States.
23   Dated: October 10, 2019
                                                    Respectfully submitted,
24
                                                    McGREGOR W. SCOTT
25                                                  United States Attorney
26                                                    /s/ Catherine J. Swann
                                                    CATHERINE J. SWANN
27                                                  Assistant United States Attorney
                                                    Attorneys for the United States
28
     THE UNITED STATES' NOTICE OF
     CONSENT TO DISMISSAL                              1
